DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 7/13/2022 is acknowledged.
Claim Objections
Claim 8 objected to because of the following informalities:  line 3 recites “each of the refrigerant” however, refrigerant should be plural.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalilevand et al (US 2017/0217279) in view of Taguchi (US 2010/0089669).
Regarding claim 1, Jalilevand teaches a vehicle including a cooling arrangement that includes an air conditioning loop and a battery cooling loop connected by a common chiller and arranged to cool each of cabin air and a battery (0004). The air conditioner loop is considered to be the instantly claimed battery coolant circuit. The air conditioning loop 14 comprises a heat exchanger 32. Refrigerant is directed through refrigerant lines of the air conditioning loop (0016 and figure 1). 
Jalilevand does not explicitly teach the charging coolant to originate external to the vehicle. 
Taguchi teaches a vehicle charging system and an electric vehicle on which a rechargeable power storage device is mounted and is configured such that the power storage device an be charged by an external power supply. The vehicle includes an air conditioning mechanism (0008). The electric vehicle is able to receive an external heat medium from outside of the vehicle through a connector portion, in addition to the external power supply, during charging (0012). Taguchi teaches that the overall driving cost can be suppressed by charging the power storage device by the external power supply (0003).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to utilize the external charging and coolant of Taguchi with the electric vehicle of Jalilevand in order to suppress the overall driving supply. 
Regarding claim 2, Jalilevand teaches the air conditioning loop 14 comprises a heat exchanger 32 (0016 and figure 1).
Regarding claim 3, Taguchi teaches the external heat medium a supply 6a and a discharge 6b (0047). The supply is considered to be the inlet 6a and the discharge 6b is considered to be the outlet. 
Regarding claim 4, Taguchi teaches that connector portion 4 supplies an external charge and an external heat medium to the electric vehicle 1 (0046). Figure 1 shows connector portion 4 being external to the electric vehicle and inlet 6a and outlet 6b extending from the connector portion 4. 
Regarding claim 5, Taguchi teaches the heat medium inlet 6a and the heat medium outlet 6b to connect the connector portion 4 to the building 70 (0047) which is what supplies the power to the electric vehicle (0046). 
Taguchi does not explicitly teach the connections being fluid tight, as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to make the connections fluid tight, as is claimed, insofar as the alternative would render the connections unable to perform their intended function since not having a fluid tight connection would cause the heat medium to leak out of the conduit.
Regarding claim 6,  Taguchi teaches the electric power supply line 8 connects the electric vehicle 1 to the electric power system 10 which is housed in a building 70 and includes a solar cell panel installed on a roof or the like of said building 70. The heat medium, in the form of air conditioned air, also originated from the building 70 (0046). The solar cell panel is considered to be an independently provided power source. 
Regarding claim 7, Jalilevand teaches the air conditioning loop 14 comprises a heat exchanger 32 (0016 and figure 1). Taguchi teaches the heat medium, in the form of air conditioned air, originates from the building 70 (0046).
Regarding claim 8, Jalilevand teaches refrigerant is directed through refrigerant lines of the air conditioning loop 14 (0016). Jalilevand teaches the air conditioning loop and a battery cooling loop connected by a common chiller and arranged to cool each of cabin air and a battery (0004).
Regarding claim 9, Jalilevand teaches the air conditioning loop 14 to include at least one evaporator (0016) to control introduction of the refrigerant within the air conditioning loop into the chiller (0005).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        September 28, 2022